Citation Nr: 1024846	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-08 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative 
disc disease (DDD) and facet disease  

2.  Entitlement to service connection for a right knee disorder, 
to include postoperative residuals of an anterior cruciate 
ligament repair. 

3.  Entitlement to an initial rating in excess of 10 percent for 
postoperative residuals of a left knee anterior cruciate ligament 
repair.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from May 2003 to April 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  

Historically, a March 2007 rating decision granted service 
connection for postoperative residuals of an anterior cruciate 
ligament repair of the left knee and assigned an initial 10 
percent disability rating, effective April 29, 2006 (the day 
following discharge from active service).  A February 2008 rating 
decision denied service connection for lumbar DDD and facet 
disease.  

In a letter dated in February 2008, and received on March 5, 
2008, from the National Service Director of the Wounded Warrior 
Project, it was stated that the Veteran claimed service 
connection for posttraumatic stress disorder (PTSD), bilateral 
hearing loss, and tinnitus.  A handwritten notation at the bottom 
of that letter indicates that National Service Director of the 
Wounded Warrior Project was not at that time the Veteran's 
recognized service representative and, in addition, that the 
person making the handwritten notation had spoken with the 
Veteran and the Veteran did not wish to claim service connection 
for PTSD, hearing loss or tinnitus.  

A March 2008 rating decision assigned a temporary total rating 
based on convalescence under 38 C.F.R. § 4.30 for the service-
connected left knee disorder effective December 26, 2006, and a 
10 percent schedular rating for that disorder was resumed 
effective February 1, 2007.  

On file is a copy of E-mail correspondence of July 2008 from a 
representative of the Wounded Warrior Project which indicates 
that at the time of the February 2008 correspondence from that 
organization a Power of Attorney had been submitted in connection 
with claims for service connection for PTSD and bilateral hearing 
loss.  

In December 2008 the Veteran claimed service connection for 
tinnitus and for a tender scar of the left knee.  Subsequently, 
an April 2009 rating decision granted service connection for 
tinnitus and for a residual postoperative scar of the left knee, 
with each being assigned initial 10 percent disability 
evaluations.  The Veteran did not appeal the April 2009 rating 
decision.   

In a January 2010 VA Form 21-4138, Statement in Support of Claim, 
the Veteran's service representative indicated that the Veteran 
wish to cancel a hearing scheduled later that month with a 
Decision Review Officer (DRO) and that the Veteran would submit 
additional evidence.  By RO letter later that month the Veteran 
and his representative were notified that he had 30 days to 
submit additional evidence.  However, no additional evidence was 
ever received.  

In view of the foregoing, the matter of whether the Veteran 
desires to claim service connection for PTSD and for bilateral 
hearing loss is referred to the RO for clarification.  As these 
matters have not been adjudicated by the RO the Board does not 
have jurisdiction over them. 

The issue of entitlement to service connection for a right knee 
disorder, to include postoperative residuals of an anterior 
cruciate ligament repair, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Current lumbar DDD and facet disease , first documented after 
service, is unrelated to disease, injury, or event of service 
origin; is first shown years after service; was not manifested to 
a compensable degree within the one-year period following 
separation from active service in April 2006 and is not caused or 
aggravated by service-connected left knee disability.  

2.  The Veteran has had recurrent pain and effusion into the left 
knee joint due to multiple reconstructive anterior cruciate 
ligament surgeries of the left knee and both cartilage and 
ligament pathology but has not had severe recurrent subluxation 
or instability.  


CONCLUSIONS OF LAW

1.  Lumbar DDD and facet disease was not incurred in or 
aggravated by active service, nor did arthritis manifest to a 
compensable degree within one year after service discharge, nor 
is lumbar DDD and facet disease proximately due to or aggravated 
by service-connected left knee disorder.   38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).  

2.  The criteria for an initial rating of no more than 20 percent 
for postoperative residuals of a left knee anterior cruciate 
ligament repair are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.22, 4.40, 4.41, 
4.45, 4.59, Diagnostic Code 5258 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

As to the claim for service connection for a low back disorder, 
the Veteran was provided with pre-adjudication VCAA notice by 
letter, dated in October 2007.  He was notified of the evidence 
needed to substantiate a claim of service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  He was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, and 
that he could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.  Further, he was 
notified of the regulations governing the award of disability 
ratings and effective dates, in compliance with the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the claim for an initial higher rating for the Veteran's 
service-connected left knee disorder, the appeal arises from the 
Veteran's disagreement with the initial rating assigned following 
the grant of service connection.  Once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds 
that VA satisfied its duties to notify the Veteran as to this 
issue. 

As for content of the VCAA notice, the documents substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
five elements of a service connection claim), aff'd Hartman v. 
Nicholson, 483 F.3d 1311, 2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claims.  The Veteran has submitted private medical records in 
support of his claims but has given no indication of the 
existence of additional private clinical evidence which might 
support his claims, even though he was given additional time to 
submit such records after he declined to testify before a DRO.  

In October 2009 the Veteran was provided with copies of medical 
records which he had requested.  The RO has obtained the 
Veteran's service treatment records and VA treatment records.  

VA conducted the necessary medical inquiry in an effort to 
substantiate the claim for service connection for a low back 
disorder.  See 38 U.S.C.A. § 5103A(d) (West 2000); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 81 - 85 (2006) and 
Locklear v. Nicholson, 20 Vet. App. 410, 418 - 19 (2006).  

Also, the Veteran was afforded VA examinations for the claim for 
increase.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

The Veteran has not identified any additionally available 
evidence for consideration in his appeal.  As there is no 
indication that he is unaware of what is needed for claim 
substantiation nor any indication of the existence of additional 
evidence for claim substantiation, the Board concludes that there 
has been full VCAA compliance.  

Background

Preservice private clinical records from the University of 
Rochester, Strong Memorial Hospital show that in December 1995 
the Veteran was seen for a tear of the right medial collateral 
ligament incurred when playing high school hockey.  He was to 
continue wearing a hinged-knee brace through the hockey season as 
well as for lacrosse practice, and he would use it when skiing.  
He was seen in May 1997 for a left knee injury and the impression 
was acute anterior cruciate and medial collateral ligament tears 
of the left knee.  In July 1997 it was noted that four weeks 
earlier he had had a left anterior cruciate ligament (ACL) 
reconstruction with lateral meniscus repair.  In August 1997 he 
had some looseness of his brace due to atrophy and in October 
1997 he had slightly more instability to valgus stress in flexion 
in his contra-lateral side.  In November 1997 he had instability 
in flexion in the left knee which was similar to his right knee, 
in which he had had a medial collateral injury the previous year.  
In April 1998 he was back "playing full lacrosse."  

Medical records from a U.S. Military Academy include a 1998 
record indicating that the Veteran had had no problems since his 
1995 right medial collateral ligament tear, and he had had a full 
recovery after his left knee surgery.  Records in February 1999 
note that 10 days earlier the Veteran had had reconstruction of 
the right anterior cruciate ligament with a partial lateral 
meniscectomy and rasping of the medial meniscus.  In June 1999 he 
denied having instability of either knee and had been running 
without complaints but he used a right ACL knee brace.  After an 
examination and X-rays the impression was status post bilateral 
ACL reconstructions.  He was fit for commission into the U.S. 
Military Academy.  In July 1999 he was given a limited duty 
medical excusal to have reconditioning instead of morning 
physical training due to his right knee.  He was seen on several 
occasions thereafter for his right knee.  In May 2001 there was 
an assessment of stress related changes in his right knee. 

In a medical history questionnaire in 2002 in conjunction with 
commission for active duty the Veteran reported having or having 
had knee trouble.  

An examination for commission into active duty in January 2003 
was negative for disability of the knees or back but his history 
of prior knee surgeries was noted.  

Thereafter the Veteran was seen on a number of occasions for left 
knee complaints.  He reinjured his left knee in July 2004 and 
again in September 2005, for which he had a left knee MRI later 
in September 2005.  Because of a recurrent left bucket-handle 
medial meniscus tear, while the ACL appeared intact, he had 
revision and repair of the left medial meniscus in September 
2005.  

On a January 2006 Medical Board examination the Veteran had 
anterior laxity of both knees.  A summary of defects was chronic 
bilateral knee pain and instability.  In an adjunct medical 
history questionnaire it was reported that he had had 
reconstruction of both ACLs and meniscus reconstruction of both 
knees.  

A February 2006 report of a Medical Evaluation Board noted that 
the Veteran had had a bone-tendon-bone left ACL reconstruction 
and lateral menisceal repair in July 1997, followed by a left 
medial meniscus repair in January 2003 but following a re-injury 
he had a third left knee operation in September 2005 consisting 
of a revision of the medial menisceal repair.  Also, he had had a 
bone-tendon-bone right ACL reconstruction and partial lateral 
meniscectomy in February 1999, at which time a medial meniscus 
tear was rasped.  Currently he complained of left knee pain and 
stated that his right knee was constantly achy but his symptoms 
in the right knee were not as bad as in the left knee.  Because 
of his knee injuries he had given up sports and did not run or 
jump.  He had received physical therapy for all of his injuries.  
A right knee X-ray showed the presence of fixation hardware and 
perhaps some small medial distal femoral osteophytes.  On 
examination right knee motion was from 0 to 120 degrees of 
flexion, actively and passively.  There was no right knee 
effusion, patellofemoral crepitus or pain with patellofemoral 
compression and no marked joint line tenderness but there was 
mild lateral joint line tenderness.  There was no collateral 
ligament instability and no positive Drawer's sign.  It was noted 
that he was unable to perform the duties of his MOS because he 
could not do required running and lifting.  The diagnosis was 
post-traumatic arthritis of both knees which existed prior to 
service and was aggravated by service.  

An April 2006 statement from a Battalion Physician's Assistant 
reports that the Veteran sustained a left knee injury in combat 
necessitating his discharge from active duty based on Medical 
Evaluation Board proceedings.  In September 2005 while in Iraq he 
had a bucket-handle tear of the posterior horn of the medial 
meniscus and an edge tear of the posterior horn of the lateral 
meniscus which required his evacuation for treatment and 
rehabilitation.  Due to these injuries he had post-traumatic 
degenerative joint disease (DJD)/osteoarthritis which rendered 
him unfit for further service.  

A VA MRI of the Veteran's right knee in October 2006 noted that 
the ACL graft was intact and there was no evidence of graft 
impingement.  There was no evidence of arthrofibrosis.  The 
posterior cruciate ligament was intact.  The medial collateral 
ligament and the lateral collateral ligaments were intact.  The 
findings were questionable for a menisceal tear.  There were 
surgical changes in the patellofemoral joint.  The impression was 
a past ACL repair which was intact, with expected changes in the 
patella tendon, and a questionable tear in the posterior horn of 
the medial meniscus.  

A VA MRI of the Veteran's left knee in October 2006 detected 
findings which were suspicious for a small partial tear in the 
ACL graft.  There was a small osteophyte at the inferior margin 
of the intercondylar notch which appeared to impinge on the 
anterior fibers of the ACL graft but there was no evidence of 
arthrofibrosis.  The posterior cruciate and both collateral 
ligaments were intact.  The extensor mechanism was intact.  In 
the medial compartment there was a radial tear in the posterior 
horn of the medial meniscus and evaluation of the lateral 
compartment demonstrated two (2) radial tears in the posterior 
horn of the lateral meniscus.  The impression was that there was 
a small spur at the inferior margin of the intercondylar notch 
which appeared to impinge on the anterior graft fibers.  A small 
partial tear was suspected in the ACL graft but there was no 
evidence of ACL graft rupture.  There were radial tears in the 
posterior horns of the medial and lateral menisci.  

In December 26, 2006, the Veteran underwent VA revision of the 
left ACL reconstruction using a posterior tibial tendon 
allograft.  

On VA examination in January 2007 the histories of the Veteran's 
surgeries on his knees was reported.  He now complained of 
constant aching left knee pain which averaged 4 on a scale of 10 
in intensity and which was aggravated by bending the knee and 
certain other movements, as well as cold weather.  He complained 
of buckling of the left knee at times but denied locking.  He had 
similar complaints as to his right knee.  He was employed on a 
full-time basis and had no significant difficulties performing 
his duties despite his knee pain.  He was independent in his 
activities of daily living and did not use a knee brace or 
assistive device.  He did not report additional limitations after 
repetitive use or during flare-ups.  

On examination the Veteran had no left knee effusion and motion 
of that knee was from zero to 130 degrees, associated with pain 
throughout the range of motion.  There was no evidence of 
fatigue, weakness or lack of endurance.  Anterior Drawer, 
McMurray's, and Lachman's tests were negative.  There was mild 
tenderness to palpation over the left joint line but no 
tenderness of the medial or lateral collateral ligament areas.  
His gait was normal without any assistive device.  The diagnoses 
were left knee pain, likely secondary to a strain/sprain, history 
of ALC reconstruction with patella tendon in 1997 and meniscus 
repair in 2005; and chronic right knee pain, likely secondary to 
strain/sprain, history of ACL reconstruction with patella tendon 
in 1999.  

VA right knee X-rays in December 2006 found no loosing of 
hardware from the ACL repair, and alignment was unchanged.  Left 
knee X-rays also found no hardware loosening or effusion but 
revealed minimal medial compartment joint space narrowing.  

VA lumbosacral X-rays in August 2007 found no fracture or 
dislocation.  The intervertebral disc spaces were normally 
maintained.  

On VA examination in January 2008 the Veteran complained of 
bilateral knee pain which averaged 4 on a scale of 10 in 
intensity and which was aggravated by leaning down and by cold 
weather.  He also complained of occasional buckling.  He also 
complained of having had chronic non-radicular low back pain 
since August 2006 without any precipitating event.  There was no 
obvious aggravating factor to this pain.  It was noted that X-
rays in August 2007 of the lumbar spine had been unremarkable.  
He had no significant difficulty performing his duties in his 
full-time job, despite knee pain.  He reported having difficulty 
kneeling down.  He was independent in his activities of daily 
living.  At times he used a knee brace but did not use a back 
brace.  He did no report additional limitation following 
repetitive use or during flare-ups.  

On examination muscle strength was 5/5 in the Veteran's lower 
extremities.  Deep tendon reflexes were 2+ at the knees.  His 
gait was normal without an assistive device.  There was no joint 
effusion of the left knee which had motion from zero to 140 
degrees associated with pain throughout that motion.  Following 
five repetitions of motion, the pain and range of motion remained 
the same.  There was no evidence of fatigue, weakness or lack of 
endurance.  Anterior Drawer's and Lachman's tests were negative.  
McMurray's test was negative.  There was mild tenderness to 
palpation over the medial joint line.  

It was noted that a February 2008 right knee MRI had found that 
the ACL reconstruction was normal and there was no evidence of a 
menisceal tear but there was a small amount of joint effusion.  A 
February 2008 left knee MRI found blunted attenuated posterior 
horn of the medial meniscus and findings consistent with a radial 
tear of the junction of the posterior horn "and  body lateral 
meniscus" which was unchanged, as well as a small to moderate 
amount of joint effusion.  It was further noted that a February 
2008 lumbar MRI had found L5/S1 right para-central disc 
protrusion with possible irritation of the transversing right S1 
nerve root. 

The impressions were (1) right knee pain, likely secondary to 
early DJD, with a history of bilateral ACL reconstruction; (2) 
left knee pain likely due to medial and lateral menisceal tear; 
and (3) chronic low back pain likely secondary to lumbar DDD and 
facet joint disease at L2-3, L3-4, L4-5, and L5-S1.  

The examiner opined that based on the Veteran's history, physical 
examination, and imaging studies, his current low back disorder 
was less likely caused by his service-connected knee disorder.  
His gait was normal on examination and the examiner was not aware 
of any scientific evidence that showed that chronic low back pain 
from multi-level disc disease and facet joint disease could be 
cause by knee pain without evidence of significant gait 
abnormality.  

On file is a February 2008 Physician's Questionnaire which 
reflects that as to the left knee the Veteran had postoperative 
recurrent ACL instability and recurrent degenerative menisceal 
tear, as well as traumatic degenerative arthritis.  He had 
moderate recurrent subluxation or lateral instability but no 
locking.  He had symptomatic residuals of the removal of a 
semilunar cartilage.  He had no limitation of extension.  Range 
of motion in flexion was not reported.  It was indicated that 
ankylosis as well as impairment of the tibia and fibula were not 
applicable.  

A VA right knee MRI in November 2008 found no evidence of 
menisceal tear and the knee was essentially unchanged since the 
prior study.  

On VA scar examination in March 2009 range of motion of the 
Veteran's left knee was from zero to 102 degrees without pain.  
Following three repetitions of motion, no pain was elicited and 
range of motion remained the same.  There was no evidence of 
fatigue, weakness or lack of endurance.  

Service connection for lumbar DDD and facet disease

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  A showing of inservice 
chronic disease requires evidence of (1) a sufficient combination 
of manifestations for disease identification, and (2) sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  A showing of continuity of symptoms is not required 
when disease identity is established but is required when 
inservice chronicity is not adequately supported or when an 
inservice diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Certain conditions, such as arthritis, will be presumed to have 
been incurred in service if manifested to a compensable degree 
within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). If 
some of these elements cannot be established, a veteran can 
instead establish continuity of symptomatology. 38 C.F.R. 
§ 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology requires a show "(1) that 
a condition was 'noted' during service, (2) evidence of 
postservice continuity of the same symptomatology, and (3) 
medical or lay evidence of a nexus between the present disability 
and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of, or 
permanently aggravated by, an already service-connected 
condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) 
evidence of a current disability; (2) a service-connected 
disability; and (3) evidence establishing a nexus between the 
service-connected disability and the claimed disability.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  

The Board must find whether the preponderance of the evidence is 
against the claim.  If so, it is denied, but if the preponderance 
supports the claim or the evidence is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If 
the Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

It is neither shown nor contended that the Veteran had the onset 
of low back pain or any lumbosacral pathology during his active 
service.  It is pointed out that on VA examination in January 
2008 the Veteran reported having first developed low back pain in 
August 2006 which is within the first year after his service 
discharge.  The diagnosis at the time of the January 2008 VA 
examination was chronic low back pain likely secondary to lumbar 
DDD and facet joint disease at L2-3, L3-4, L4-5, and L5-S1.  
Also, the Medical Evaluation Board report in February 2006 stated 
that the Veteran had arthritis of both knees.  

However, X-rays have not documented the presence of either 
arthritis or DDD in the Veteran's lumbosacral spine.  And, 
regardless of the cause of any low back pain which first 
originated after service, in August 2006, the January 2008 VA 
examiner's opinion was that the low back disorder was not due to 
the service-connected left knee disorder because there was no 
abnormality of the Veteran's gait which would service as a causal 
mechanism to produce low back disability.  

Thus, in sum, the only evidence supporting a causal connection 
between the Veteran's service connected left knee disorder and 
his claim low back disability is the Veteran's own opinion that 
such a nexus exists.  However, the Veteran is not competent to 
render such a medical opinion.  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 
38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent 
medical and lay evidence.  Where the determinative issue involves 
causation or a diagnosis, there must be competent evidence and, 
generally, lay statements are not competent evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Further, the Veteran is not competent to identify the medical 
condition herein at issue, i.e., arthritis and DDD, nor is he 
reporting a contemporaneous medical diagnosis and he has not 
described symptoms supported by a later diagnosis by a medical 
professional.  See generally Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  

Accordingly, service connection for lumbar DDD and facet disease 
is not warranted.  This being the case, the claim must be denied 
because the preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

An initial rating in excess of 10 percent for postoperative 
residuals of a left knee anterior cruciate ligament repair

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for Rating 
Disabilities, based on average impairment in earning capacity.  
38 U.S.C.A. § 1155.  Disabilities are viewed historically and 
examination reports are interpreted in light of the history, 
reconciling the report into a consistent picture to accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.1, 
4.2.  A higher rating is assigned if a disorder more nearly 
approximates the criteria therefore but not all disorders will 
show all the findings specified for a particular disability 
rating, especially with the more fully described grades of 
disabilities but coordination of ratings with functional 
impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any 
appeal for an increased rating for separate periods of time based 
on facts found, a practice known as "staged ratings."  Fenderson 
v. West, 12 Vet. App. 119 (1999) (initial staged ratings).   

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. § 4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes 
that evaluate impairment resulting from service-connected knee 
disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic 
Code 5257 (other impairment, including recurrent subluxation or 
lateral instability), Diagnostic Code 5258 (dislocated semilunar 
cartilage), Diagnostic Code 5259 (symptomatic removal of 
semilunar cartilage), Diagnostic Code 5260 (limitation of 
flexion), Diagnostic Code 5261 (limitation of extension), 
Diagnostic Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

According to Diagnostic Code 5257, which rates impairment 
resulting from other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 10 percent 
rating will be assigned with evidence of slight recurrent 
subluxation or lateral instability of a knee; a 20 percent rating 
will be assigned with evidence of moderate recurrent subluxation 
or lateral instability; and a 30 percent rating will be assigned 
with evidence of severe recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to 
ratings under Diagnostic Code 5257 because it is not predicated 
on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence for "equitable and 
just decisions." 38 C.F.R. § 4.6.  

Traumatic arthritis is rated analogous to degenerative arthritis 
under Diagnostic Code 5003.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm 
or satisfactory evidence of painful motion. 38 C.F.R.  § 4.71a, 
Diagnostic Code 5003.  For purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).  The diagnostic codes that focus on limitation of 
motion of the knee are Diagnostic Codes 5260 and 5261.

Normal range of motion of the knee is to zero degrees extension 
and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; a 10 
percent rating will be assigned for limitation of flexion of the 
leg to 45 degrees; a 20 percent rating will be assigned for 
limitation of flexion of the leg to 30 degrees; and a 30 percent 
rating will be assigned for limitation of flexion of the leg to 
15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; a 
10 percent rating will be assigned for limitation of extension of 
the leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 percent 
rating will be assigned for limitation of extension of the leg to 
20 degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent rating 
will be assigned for limitation of extension of the leg to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensation for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997) (holding that arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability).  Also, if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there is 
also X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98; see also VAOPGCPREC 9-04 (which finds that 
separate ratings under Diagnostic Code 5260 for limitation of 
flexion of the leg and Diagnostic Code 5261 for limitation of 
extension of the leg may be assigned for disability of the same 
joint).

Under Diagnostic Code 5259 symptomatic residuals of the removal 
of a semilunar cartilage warrants a 10 percent rating.  Under 
Diagnostic Code 5258 a dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the joint 
warrants a 20 percent rating.  

Analysis

Initially, the Board notes that 38 C.F.R. § 4.22 provides that in 
cases involving aggravation by active service, the rating will 
reflect only the degree of disability over and above the degree 
existing at the time of entrance into the active service, whether 
the particular condition was noted at the time of entrance into 
the active service, or it is determined upon the evidence of 
record to have existed at that time.  It is necessary therefore, 
in all cases of this character to deduct from the present degree 
of disability the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in terms of 
the rating schedule, except that if the disability is total (100 
percent) no deduction will be made.  If the degree of disability 
at the time of entrance into the service is not ascertainable in 
terms of the schedule, no deduction will be made.  

Here, the RO rating decision which granted service connection for 
the left knee disorder found that the "preservice percentage is 
zero" and, so, "no deduction is necessary."  The Board agrees 
that it is not possible to determine the degree of impairment of 
the left knee disorder upon the Veteran's commencement of active 
service and, thus, no deduction for any preservice impairment 
will be made from the current overall impairment of the left knee 
disorder (other than the separately service connected and 
separately rated left knee scarring).  

During the appeal a 10 percent rating has been assigned under 
Diagnostic Code 5257, except for the period from December 20, 
2006, until January 31, 2007, when the Veteran was assigned a 
temporary total rating under 38 C.F.R. § 4.30 based on 
convalescence following his VA left ACL reconstructive surgery.  

While the Medical Evaluation Board report and 2008 Physician's 
Assistant indicate that the Veteran has arthritis of the left 
knee, the evidence does not establish that the Veteran has 
arthritis of the left knee.  Specifically, repeated X-rays and 
MRI have not confirmed the presence of arthritis in the Veteran's 
left knee.  On the other hand, he has had significant 
pathological changes within his left knee due to the multiple 
surgical procedures on his left knee, including those during and 
after his military service.  The evidence indicates that during 
the entire appeal period his signs and symptoms of pain of, and 
at times effusion into, the left knee joint which more closely 
approximate a 20 percent rating under Diagnostic Code 5258, which 
provides for rating when there is a dislocated semilunar 
cartilage.  Accordingly, a 20 percent disability rating is 
warranted during the entire appeal period.  

However, the Veteran does not have such limitation of motion as 
to warrant a higher rating nor does the disability of the left 
knee warrant a higher rating under Diagnostic Code 5257 for 
severe recurrent subluxation or instability given the absence of 
findings of significant instability of the left knee.  



Extraschedular Consideration

The Board is precluded from assigning an extraschedular rating 
under 38 C.F.R. 3.321(b)(1) in the first instance but not from 
considering whether the case should be referred for such a 
rating.  The threshold factor is, after considering the level of 
severity and symptomatology with the schedular criteria, whether 
there is such an exceptional disability picture, with such 
related factors as frequent hospitalizations or marked 
interference with employability, that the schedular rating 
criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir.).  

If the rating criteria reasonably describe the disability level 
and symptomatology, the disability picture is contemplated by the 
Rating Schedule, and the assigned schedular evaluation is 
adequate.  In that case, referral for consideration of an 
extraschedular rating is not required.  Thun, Id.  Here, 
comparing the current disability level and symptoms to the Rating 
Schedule, the degree of disability is contemplated therein as 
explained above.  Moreover, there is no evidence of marked 
interference due to the left knee disorder, as reflected in the 
2007 and 2008 VA examination reports.  Thus, the assigned 
schedular rating is adequate and referral for consideration of an 
extraschedular rating is not required.  


ORDER

Service connection for lumbar DDD and facet disease is denied.  

An initial rating of no more than 20 percent for postoperative 
residuals of a left knee anterior cruciate ligament repair is 
granted subject to applicable law and regulations governing the 
award of monetary benefits. 




REMAND

Because the February 2006 Medical Evaluation Board yielded a 
diagnosis of disability of both knees which existed prior to 
service and was aggravated by service, the claim for service 
connection for a right knee disorder must be remanded for further 
development.  

The Veteran should be afforded an appropriate VA examination and 
the examiner should, based on a review of the clinical history 
documented in the claims folder and the examination of the 
Veteran, provide an opinion as to whether such a disability pre-
existed service, and if so, whether it was aggravated (i.e., did 
it undergo permanent worsening, as opposed to temporary flare-
ups) in service.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to 
determine the nature and etiology of any current 
right knee disability found to be present.  The 
claim file should be made available to the 
examiner for review.  

The examiner is asked to express an opinion as to 
following questions:

a).  Based upon an assessment of the entire record 
and given the diagnoses pertinent to the right 
knee, including the statement that right knee 
disability was aggravated during active service, 
did the Veteran have any defects, infirmities or 
disorders of the right knee prior to commencement 
of his active service in May 2003?  If so, please 
specify the condition, and if possible, the 
approximate date of its onset.

b).  If a right knee disorder existed prior to the 
Veteran's active service, was there a worsening of 
this preexisting condition during the Veteran's 
period of service from May 2003 to April 2006?  In 
answering this question, the examiner is asked to 
specify whether the Veteran experienced temporary 
or intermittent symptoms of the right knee during 
service; or, whether the Veteran developed a 
permanent worsening of the underlying pathology of 
the right knee disability during service?

c).  If the Veteran developed a permanent 
worsening of the preexisting right knee disability 
condition during service from May 2003 to April 
2006, was such a worsening due to the natural 
progress of that condition?

d).  If a right knee disability is not found to 
have existed prior to the Veteran's induction into 
service, is it at least as likely as not (50 
percent or greater probability), that any such 
condition had its onset during service, or was 
otherwise caused by any incident or event that 
occurred during service?

The examiner is asked to consider that the term 
"at least as likely as not" does not mean 
"within the realm of possibility."  Rather, it 
means that the weight of the medical evidence 
both for and against the conclusion is so 
evenly divided that it is as medically sound to 
find in favor of causation as it is to find 
against causation.  

In formulating the opinions on all of the above, 
the examiner is asked to comment on the clinical 
significance, if any, of the Veteran's preservice 
right knee surgery, as well as the comment in the 
Medical Evaluation Board report that a pre-
existing right knee disability was aggravated 
during active service.  

A complete rationale must be given for any opinion 
expressed, and foundation of all conclusions 
should be set forth.  The examiner is asked to 
answer the questions as posed.  The report of this 
examination should be associated with the claims 
file.

2.  The Veteran is hereby advised that failure to 
report for any scheduled VA examination without 
good cause shown may result in the denial of the 
original claim for service connection.

3.  To help avoid future remand, VA must ensure 
that all requested action has been accomplished 
(to the extent possible) in compliance with this 
REMAND.  If any action is not undertaken, or is 
taken in a deficient manner, then appropriate 
corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completion of the foregoing and after 
undertaking any further development deemed 
warranted by the record, readjudicate the 
Veteran's claims on the merits.  

In addressing the claims of inservice aggravation 
of pre-existing disability the adjudicator must 
utilize the standard set forth in Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC No. 
3-2003 (July 16, 2003), holding that the 
presumption of soundness may only be rebutted by 
showing clear and unmistakable evidence of both 
pre-service existence and no in-service 
aggravation.  

5.  If the determination remains adverse to the 
Veteran, then he and his representative should be 
furnished with a Supplemental Statement of the 
Case and should be afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


